DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher P. Mitchell, Reg. No. 54946 on 02/23/2021. The application has been amended as follows: 
Claim 1 (Currently Amended) A method of streaming content, the method comprising: determining, by a Broadcast Multicast Service Centre (BM-SC) node of a communication network, a precision to be applied for reporting of consumption of streamed content by a plurality of client devices connected to the communication network; sending, by the BM-SC node, configuration information indicating the precision towards the plurality of client devices connected to the communication network; 	receiving, by the BM-SC node, reports of consumption of the streamed content from at least some of the plurality of client devices connected to the communication network; estimating, by the BM-SC node, a density of client devices connected to the communication network receiving the streamed content depending on the received reports of consumption; controlling, by the BM-SC node, switching between transmitting the streamed content in a unicast transmission mode and transmitting the streamed content in a multicast or broadcast transmission mode depending on the estimated density of client devices connected to the communication network; adapting, by the BM-SC node, the precision to be applied for said reporting of 
	Claim 2 (Canceled)
	Claim 4 (Currently Amended) The method of claim [[2]]1, wherein the switching between transmitting the streamed content in the unicast transmission mode and transmitting the streamed content in the multicast or broadcast transmission mode depends on a comparison of the estimated density of client devices connected to the communication network to a switching threshold, and
wherein the adapted precision is determined as a decreasing function of a deviation of the estimated density of client devices connected to the communication network to the switching threshold.
	Claim 12 (Currently Amended) A method of streaming content, the method comprising: receiving, by a client device connected to a communication network, configuration information indicating a precision to be applied for reporting of consumption of streamed content; receiving, by the client device connected to the communication network, the streamed content and sending, by the client device , wherein the streamed content is received in a unicast transmission mode or in a multicast or broadcast transmission mode, and wherein switching between the unicast transmission mode and the multicast or broadcast transmission mode is controlled depending on the estimated density of client devices connected to the communication network; and continuing to receive, by the client device connected to the communication network, the streamed content and sending, by the client device connected to the communication network, one or more reports of consumption of the streamed content in accordance with the indicated adapted precision, wherein the precision is defined by a frequency at which the client device connected to the communication network sends the one or more reports of consumption of the streamed content and a proportion of client devices connected to the communication network that send the one or more reports of consumption of the streamed content to a Broadcast Multicast Service Centre (BM-SC) node of the communication network.
Claim 15 (Canceled)
Claim 17 (Currently Amended) The method of claim [[15]]12, wherein the switching between the unicast transmission mode and the multicast or broadcast transmission 
wherein the adapted precision is a decreasing function of a deviation of the estimated density of client devices connected to the communication network to the switching threshold.
Claim 24 (Currently Amended) A Broadcast Multicast Service Centre (BM-SC) node for a communication network, the BM-SC node being configured to: determine a precision to be applied for reporting of consumption of streamed content; send configuration information indicating the precision towards a plurality of client devices connected to the communication network; receive reports of consumption of the streamed content from at least some of the plurality of client devices connected to the communication network; estimate a density of client devices connected to the communication network receiving the streamed content depending on the received reports of consumption; control switching between transmitting the streamed content in a unicast transmission mode and transmitting the streamed content in a multicast or broadcast transmission mode depending on the estimated density of client devices connected to the communication network; adapt the precision to be applied for said reporting of consumption of the streamed content after receiving the reports of consumption based on the estimated density of client devices connected to the communication network; and send further configuration information indicating the adapted precision towards the plurality of client devices connected to the communication network, wherein the precision is defined by a frequency at which a client device connected to the communication network sends the reports of 
Claim 36 (Currently Amended) A client device connected to a communication network, the client device being configured to: receive configuration information indicating a precision to be applied for reporting of consumption of streamed content; receive the streamed content and send one or more reports of consumption of the streamed content in accordance with the indicated precision; receive further configuration information indicating an adapted precision to be applied for reporting of consumption of the streamed content, the adapted precision being dependent on a density of client devices connected to the communication network estimated based on the reports of consumption sent by the client device connected to the communication network, wherein the streamed content is received in a unicast transmission mode or in a multicast or broadcast transmission mode, and wherein switching between the unicast transmission mode and the multicast or broadcast transmission mode is controlled depending on the estimated density of client devices connected to the communication network; and continue to receive the streamed content and send one or more reports of consumption of the streamed content in accordance with the indicated adapted precision, wherein the precision is defined by a frequency at which the client device connected to the communication network sends the one or more reports of consumption of the streamed content and a proportion of client devices connected to the communication network that send the 
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 6, 8-10, 12-14, 17, 19, 21, 24, 36, 49 and 51 are allowed.
The invention is directed to a method of streaming content wherein a node of a communication network determines a precision to be applied for reporting of consumption of streamed content. Each of the independent claims 1, 12, 24 and 36 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method of streaming content, the method comprising: determining, by a Broadcast Multicast Service Centre (BM-SC) node of a communication network, a precision to be applied for reporting of consumption of streamed content by a plurality of client devices connected to the communication network; sending, by the BM-SC node, configuration information indicating the precision towards the plurality of client devices connected to the communication network; receiving, by the BM-SC node, reports of consumption of the streamed content from at least some of the plurality of client devices connected to the communication network; estimating, by the BM-SC node, a density of client devices connected to the communication network receiving the streamed content depending on the received reports of consumption; controlling, by the BM-SC node, switching between transmitting the streamed content in a unicast transmission mode and transmitting the streamed content in a multicast or broadcast transmission mode depending on the estimated density of client devices connected to the communication network; adapting, by the BM-SC node, the precision to be applied for said reporting of consumption of the streamed content based on the estimated density of client devices connected to the communication network; and sending, by the BM-SC node, further configuration information indicating the adapted precision towards the plurality of client devices connected to the communication network, wherein the precision is defined by a frequency at which a client device connected to the communication network sends the reports of consumption of the streamed content and a proportion of the plurality of client devices connected to the communication network that send the reports of consumption of the streamed content to the BM-SC node of the communication network.
	Regarding claim 12, A method of streaming content, the method comprising: receiving, by a client device connected to a communication network, configuration information indicating a precision to be applied for reporting of consumption of streamed content; receiving, by the client device connected to the communication network, the streamed content and sending, by the client device connected to the communication network, one or more reports of consumption of the streamed content in accordance with the indicated precision; receiving, by the client device connected to the communication network, further configuration information indicating an adapted precision to be applied for reporting of consumption of the streamed content, the adapted precision being dependent on a density of client devices connected to the communication network estimated based on the reports of consumption sent by the client device connected to the communication network, wherein the streamed content is received in a unicast transmission mode or in a multicast or broadcast transmission mode, and wherein switching between the unicast transmission mode and the multicast or broadcast transmission mode is controlled depending on the estimated density of client devices connected to the communication network; and continuing to receive, by the client device connected to the communication network, the streamed content and sending, by the client device connected to the communication network, one or more reports of consumption of the streamed content in accordance with the indicated adapted precision, wherein the precision is defined by a frequency at which the client device connected to the communication network sends the one or more reports of consumption of the streamed content and a proportion of client devices connected to the communication network that send the one or more reports of consumption of the streamed content to a Broadcast Multicast Service Centre (BM-SC) node of the communication network.
Regarding claim 24, A Broadcast Multicast Service Centre (BM-SC) node for a communication network, the BM-SC node being configured to: determine a precision to be applied for reporting of consumption of streamed content; send configuration information indicating the precision towards a plurality of client devices connected to the communication network; receive reports of consumption of the streamed content from at least some of the plurality of client devices connected to the communication network; estimate a density of client devices connected to the communication network receiving the streamed content depending on the received reports of consumption; control switching between transmitting the streamed content in a unicast transmission mode and transmitting the streamed content in a multicast or broadcast transmission mode depending on the estimated density of client devices connected to the communication network; adapt the precision to be applied for said reporting of consumption of the streamed content after receiving the reports of consumption based on the estimated density of client devices connected to the communication network; and send further configuration information indicating the adapted precision towards the plurality of client devices connected to the communication network, wherein the precision is defined by a frequency at which a client device connected to the communication network sends the reports of consumption of the streamed content and a proportion of the plurality of client devices connected to the communication network that send the reports of consumption of the streamed content to the BM-SC node of the communication network.
Regarding claim 36, A client device connected to a communication network, the client device being configured to: receive configuration information indicating a precision to be applied for reporting of consumption of streamed content; receive the streamed content and send one or more reports of consumption of the streamed content in accordance with the indicated precision; receive further configuration information indicating an adapted precision to be applied for reporting of consumption of the streamed content, the adapted precision being dependent on a density of client devices connected to the communication network estimated based on the reports of consumption sent by the client device connected to the communication network, wherein the streamed content is received in a unicast transmission mode or in a multicast or broadcast transmission mode, and wherein switching between the unicast transmission mode and the multicast or broadcast transmission mode is controlled depending on the estimated density of client devices connected to the communication network; and continue to receive the streamed content and send one or more reports of consumption of the streamed content in accordance with the indicated adapted precision, wherein the precision is defined by a frequency at which the client device connected to the communication network sends the one or more reports of consumption of the streamed content and a proportion of client devices connected to the communication network that send the one or more reports of consumption of the streamed content to a Broadcast Multicast Service Centre (BM-SC) node of the communication network.
	Therefore, the independent claims 1 and 12, together with their respective dependent claims, and claims 24 and 36 and  are allowed for the reason given above. 
	The closet prior art Wang et al. (US 2014/0372624 A1) discloses a method of receiving streaming data includes receiving, by a proxy unit of a client device, an indication of whether the streaming data is to be received via a first service or a second service, wherein the indication was sent from a broadcast multicast service center (BM-SC) of a service provider network, wherein the client device further comprises a 
broadcast or multicast middleware unit, and wherein the proxy unit is disposed 
in a communication path between the middleware unit and a client, wherein the second service comprises at least one of a broadcast service or a multicast service, and receiving, by the proxy unit, the streaming data from the middleware unit.
Claims 4, 6, 8-10, 49 and 13-14, 17, 19, 21, 51 are allowed since they depend on claims 1 and 12 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/24/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473